EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 06/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Spenser Schwabe on 6/30/2022.
The application has been amended as follows:
In claim 21, change "wherein the opening is a linear wound" to --- wherein the dressing is configured to close the opening of a linear wound ---. 
In claim 22, change "wherein the linear wound is present on an abdomen of a patient" to --- wherein the dressing is configured to close the opening of the linear wound on an abdomen of a patient ---.



Allowable Claims
Claims 1-5, 7-19, 21-23 and 41-42 are allowed over the prior art of record.

Reasons for Allowance
The reasons for allowance are the same as those presented by Examiner in the Office Action mailed on 03/15/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHU Q. TRAN/         Examiner, Art Unit 3781                                                                                                                                                                                               /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781